Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 1216/20.
Claims 1-20 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 12/16/20 & 10/14/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 12/16/20 are accepted by the examiner.


Claims Objections 
7.	Claims 1, 7, 13 & 17 are objected to because of minor informalities:  
8.	Claim 1, recites, “a wireless communication method, comprising: receiving, by a communication node from a network node, a control information; determining, based on the control information, that the network node supports codec adaptation or that the communication node is allowed to enable the codec adaptation; and sending, based on the determining, a recommended bit rate query to the network node, wherein the recommended bit rate query indicates a bit rate to be provided by the network node”
9.	Claim 1, recites “a wireless communication method” in preamble. Thus, the preamble fail to identify “who” , “where”, or “which component” is performing this wireless communication method.
The body recite:
determining….” This step does not identify such method is performed by a communication node”; and
sending…”This step does not identify such method is performed by a communication node”
When considering individual step or as a whole, one cannot identify “who” , “where”, or “which component(s)” is/are performing “A wireless communication method”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “ who” , “where”, or “which component(s)” is performing “a wireless communication method”.
10.	Claim 7 is also objected for the same reason as set forth above for claim 1.
11.	Claim 13, in part, recites, “a communication node comprising a processor, configured to implement a method, comprising…” The examiner suggested to change it to, “a communication node comprising: a processor configured to: ” to avoid objection for hybrid claims.
12.	Claim 17 is also objected for the same reason as set forth above for claim 13.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


14.	Claims 1-2, 4, 6-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (hereinafter referred as Swaminathan) US Patent Application Publication No. 2014/0105041 A1, in view of Chol et al. (hereinafter referred as Chol) International Publication No. WO 2018/085668 A1 (as disclosed in the IDS).
Regarding claims 1 & 13: Swaminathan discloses a communication node/a method (See FIG. 12 & Para. 0102; an apparatus 1201) comprising:
 a processor (See FIG. 12 & Para. 0102; an apparatus 1201 includes a receiving/transmitting module), configured to implement a method, comprising:
 receive, from a second wireless node, a plurality of frames; 
determine, based on the control information, that the second wireless node supports codec adaptation (Corresponding to first audio or video codec) or that the communication node is allowed to enable the codec adaptation (See FIG. 10 & Para. 0093-0098; a first wireless node determines a weighted average of a frame loss rate for a plurality of frames received from a second wireless node using a first audio or video codec, wherein the first audio or video codec and the second audio or video codec are optimized for different transmission rate); and 
send, based on the determine, a recommended bit rate query (corresponding to feedback) to the network node, wherein the recommended bit rate query indicates a bit rate (Corresponding to second codec) to be provided by the network node (See FIG. 10 & Para. 0093-0098; transmit feedback to the second wireless node based on, at least in part on the frame loss rate. Identification of the second codec is received from the second wireless node based on the feedback, wherein the first audio or video codec and the second audio or video codec are optimized for different transmission rate).
Swaminathan does not explicitly disclose receive, from a network node, a control information.
However, Chol from the same field of endeavor discloses receive, by a communication node from a network node, a control information (See abstract; a user equipment (UE) for codec bitrate adaptation via an interface configured to receive a bandwidth indication and a codec awareness indication from an eNB.
determine, based on the control information, that the second wireless node supports codec adaptation (See abstract; The UE for codec bitrate adaptation process the bandwidth indication and identifies, based on the codec awareness indication, a first codec from a plurality of codecs supported by the UE. The UE then configures with the eNB using data encoded with the first codec). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receive, from a network node, a control information as taught by Chol in the system of Swaminathan to provide a device with the credentials needed to transfer data over a particular network (See Para. 0003; lines 2-3).
Regarding claims 2 & 14: the combination of Swaminathan and Chol disclose a communication node/a method.
Furthermore, Swaminathan discloses a communication node/a method, wherein the control information includes information that indicates that the codec adaptation is enabled or disabled per transmission direction, per one or more packet data unit (PDU) sessions, per one or more quality of service (QoS) flow, per one or more data radio bearer (DRB), or per one or more logical channels (LCH) (See FIG. 10 & Para. 0093-0098) OR See Chol; abstract).
Regarding claims 4 & 16: the combination of Swaminathan and Chol disclose a communication node/a method.
Furthermore, Chol discloses a communication node/a method, wherein the control information includes information that indicates a bit rate adjustment range for the codec adaptation (See Para. 0084-0085; negotiated codec bitrate range).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the control information includes information that indicates a bit rate adjustment range for the codec adaptation as taught by Chol in the system of Swaminathan to provide a device with the credentials needed to transfer data over a particular network (See Para. 0003; lines 2-3).
Regarding claim 6: the combination of Swaminathan and Chol disclose a communication node/a method.
Furthermore, Swaminathan discloses a communication node/a method, wherein the control information includes information that indicates that a time window for codec adaptation is supported or not supported by the network node, or wherein the control information includes information that indicates that the time window of the codec adaptation is enabled or disabled for the communication node (See Para. 0094; the wireless node determines a weighted average of a frame loss rate for a plurality of frames transmitted from a second wireless node using a first codec. The frame loss rate may be based on a number of frames lost over a period of time).
Regarding claims 7 & 17: Swaminathan discloses a first network element/a method (See FIG. 12 & Para. 0102; an apparatus 1201 (i.e., a second wireless node)) comprising a processor (See FIG. 12 & Para. 0102; an apparatus 1201 includes a receiving/transmitting module), configured to implement a method, comprising: 
receive, from a communication node (corresponding to a second wireless node), a recommended bit rate query that includes a bit rate (See FIG. 10 & Para. 0093-0098; the second wireless node receives a feedback from the first wireless node on the frame loss rate. Identification of the second codec is received from the second wireless node based on the feedback. wherein the first audio or video codec and the second audio or video codec are optimized for different transmission rate); and 
send, to a second network element, one or more frames, wherein the request message includes the bit rate (See FIG. 10 & Para. 0093-0098; sending one or more frames using a second codec), and wherein the first network element and the second network element are separate network elements (See FIG. 1; E-UTRAN, EPC).
Swaminathan does not explicitly disclose send, to a second network element, a request message, wherein the request message informs the second network element to enable or disable codec adaptation.
However, Chol from the same field of endeavor discloses send, to a second network element, a request message, wherein the request message informs the second network element to enable or disable codec adaptation (See FIG. 5 & Para. 0055; sending codec mode request for lower bitrate).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include send, to a second network element, a request message, wherein the request message informs the second network element to enable or disable codec adaptation as taught by Chol in the system of Swaminathan to provide a device with the credentials needed to transfer data over a particular network (See Para. 0003; lines 2-3).
Regarding claims 8 & 18: the combination of Swaminathan and Chol disclose a communication node/a method.
Furthermore, Chol discloses a communication node/a method, wherein the processor of the first network node is configured to sends to the second network node an indication that that first network node implemented codec adaption for the communication node (See abstract; The UE for codec bitrate adaptation process the bandwidth indication and identifies, based on the codec awareness indication, a first codec from a plurality of codecs supported by the UE. The UE then configures with the eNB using data encoded with the first codec). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor of the first network node is configured to sends to the second network node an indication that that first network node implemented codec adaption for the communication node as taught by Chol in the system of Swaminathan to provide a device with the credentials needed to transfer data over a particular network (See Para. 0003; lines 2-3).
Regarding claims 9 & 19: the combination of Swaminathan and Chol disclose a communication node/a method.
Furthermore, Chol discloses a communication node/a method, wherein the request message includes information that indicates that the codec adaptation is to be enabled or disabled per transmission direction for the first network element or per transmission direction for the communication node (See abstract; The UE for codec bitrate adaptation process the bandwidth indication and identifies, based on the codec awareness indication, a first codec from a plurality of codecs supported by the UE. The UE then configures with the eNB using data encoded with the first codec). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the request message includes information that indicates that the codec adaptation is to be enabled or disabled per transmission direction for the first network element or per transmission direction for the communication node as taught by Chol in the system of Swaminathan to provide a device with the credentials needed to transfer data over a particular network (See Para. 0003; lines 2-3).
Regarding claims 10 & 20: the combination of Swaminathan and Chol disclose a communication node/a method.
Furthermore, Swaminathan discloses a communication node/a method, wherein the request message includes information that indicates that the codec adaptation is to be enabled or disabled per one or more packet data unit (PDU) session, per one or more quality of service (QoS) flow, per one or more data radio bearer (DRB), or per one or more logical channels (LCH) (See FIG. 10 & Para. 0093-0098) OR See Chol; abstract).
Regarding claim 11: the combination of Swaminathan and Chol disclose a communication a method.
Furthermore, Chol discloses a method, wherein the request message includes information that indicates a target code rate or a target code rate range of any one or more of per communication node, per one or more PDU sessions, per one or more Qos flow, per one or more DRB, or per one or more LCH (See Para. 0084-0085; negotiated codec bitrate range).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the request message includes information that indicates a target code rate or a target code rate range of any one or more of per communication node, per one or more PDU sessions, per one or more Qos flow, per one or more DRB, or per one or more LCH as taught by Chol in the system of Swaminathan to provide a device with the credentials needed to transfer data over a particular network (See Para. 0003; lines 2-3).
Regarding claim 12: the combination of Swaminathan and Chol disclose a communication a method.
Furthermore, Swaminathan discloses a method,  wherein the request message includes information that indicates a time window within which codec adaption is to be enabled or disabled (See Para. 0094; the wireless node determines a weighted average of a frame loss rate for a plurality of frames transmitted from a second wireless node using a first codec. The frame loss rate may be based on a number of frames lost over a period of time).

Allowable Subject Matter
15.	Claims 3, 5 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
16.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Furbeck et al. 2011/0170408 A1 (Title: congestion level indication with explicit congestion notification in communication systems) (See Abstract, Para. 0029, 0098 & 0114).
	B.	Zhao et al. 2011/0170410 A1 (Title: Explicit congestion notification based rate adaptation using binary marking communication system) (See abstract, Para. 0006 & 00813-0016).
	C.	Sridhar et al. 2013/0194937 A1 (Title: Method and apparatus for providing intelligence codec rate adaptation for wireless users) (See FIG. 1, Para. 0046, 0050 & 0160).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469